Case 9:18-cv-81329-DMM Document 36 Entered on FLSD Docket 10/26/2018 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                      CASE NO. 9:18-CV-81329-ROSENBERG/REINHART

  PATRICIA MENGESHA, individually
  and on behalf of all others similarly
  situated, et al.,

       Plaintiffs,

  v.

  BITCONNECT INTERNATIONAL
  PLC, et al.,

      Defendants.
   _____________________________________/

                                      ORDER OF TRANSFER

         GOOD CAUSE appearing that a transfer of this case is appropriate pursuant to Section

  2.15.00(c) of the Court's Internal Operating Procedures due to lower-numbered case

  9:18-cv-80086-DMM involving a subject matter which is a material part of the subject matter of

  the instant action, and subject to consent given below, it is:

         ORDERED that the above-styled matter is transferred to the calendar of the Honorable

  Judge Donald M. Middlebrooks for all further proceedings.

         DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 26th day of

  October, 2018.


                                                 _______________________________
                                                 ROBIN L. ROSENBERG
                                                 UNITED STATES DISTRICT JUDGE
Case 9:18-cv-81329-DMM Document 36 Entered on FLSD Docket 10/26/2018 Page 2 of 2



         After reviewing the court file in the above numbered cause, the undersigned hereby accepts

  the transfer of said case. Therefore, it is:

         ORDERED AND ADJUDGED that all pleadings hereinafter filed shall bear the

  following case number 9:18-cv-81329-DMM, thereby indicating the Judge to whom all pleadings

  shall be routed or otherwise brought for attention.

         THE FOREGOING transfer is herewith accepted this 26th day of October, 2018.




                                                             Donald M. Middlebrooks
                                                             United States District Judge




  cc:    Judge Donald M. Middlebrooks
         Judge Robin L. Rosenberg
         All counsel of Record




                                                   2
